Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
Figures 10 A-D: Labels 28 and 29 should be flipped
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because it is over 150 words
[0028]: “slit apart from an opening …” should read “slit further from an opening …”

Claim Objections
Claims 1, 6, and 14 – 17 are objected to because of the following informalities:
Claim 1: Third paragraph “wherein in the stirrer in which, of the rotor and the screen, by rotating at least the rotor …” this line is not clear. To help clarify, please consider deleting “in which, of the rotor and the screen,” or something to this effect.
Claims 6, 14 – 17: the entire claims need to be written more clearly. Please consider editing the language to “… an introduction part, for introducing the fluid to be processed into the inside of the screen, increases.” Or something to this effect.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, the third line’s limitation of “a distance” is not clear what is being referred to.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4 – 8, 13, 16 – 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Enomura et al. (International Patent No. WO 2016/152895 A1 hereinafter Enomura) in view of JP-H01164795-U (Japanese Patent No. JP-H01164795-U hereinafter JP-H01164795-U). Utilized machine translations of the aforementioned references are attached.

Claim 1, Enomura teaches a stirrer (figure 1: processing unit 1) comprising: a rotor having a plurality of blades and rotating (figure 2: rotor 2 with blades 12 that rotate), a partition wall for the purpose of holding a discharge pressure of the rotor (figure 2: partition wall 10), and a screen laid around the rotor (figures 1 & 2: screen 9), all of which are provided concentrically (figure 7 shows concentricity), wherein the screen comprises a plurality of slits in a circumferential direction thereof and a screen member located between the adjacent slits (figure 6: slit 18 and slit member 19). wherein in the stirrer in which, of the rotor and the screen, by rotating at least the rotor (figure 2: rotor 2 rotates while screen 9 is stationary) a fluid to be processed is discharged as an intermittent jet flow from the inside of the screen to the outside through the plurality of slits (figure 6: arrows indicate fluid flow), wherein the screen forms a cylindrical shape having a circular cross-section (figures 1, 2, & 7: screen 9 is cylindrical in shape and has a circular cross section), wherein an opening of the plurality of slits provided on an inner wall surface of the screen is made to serve as an inflow opening (figure 6: inflow openings) and an opening of the plurality of slits provided on an outer wall surface of the screen is made to serve as an outflow opening (figure 6: outflow openings).
Enomura is silent on wherein a width of the outflow opening in the circumferential direction is set to be narrower than a width of the inflow opening in the circumferential direction.  
JP-H01164795-U teaches a width of the outflow opening in the circumferential direction is set to be narrower than a width of the inflow opening in the circumferential direction (see annotated figure 5 below: the inflow opening is defined as the opening at the top of the screen part and the outflow opening is defined as the narrowest region between the screen parts; the tops of the screen parts are wider than the narrowest regions).
Enomura and JP-H01164795-U are analogous in the field of mixing; utilizing sieves / screens concentrically arranged on the outside of a rotating rotor, the screen plate comprising vertical slits. It would have been obvious to one skilled in the art before the effective filing date to modify the flow 

    PNG
    media_image1.png
    402
    570
    media_image1.png
    Greyscale


Regarding Claim 4, Enomura teaches the stirrer (figure 1: processing unit 1) according to claim 1.
Enomura is silent on the width of the slit in the circumferential direction is gradually narrowed from the inflow opening to the outflow opening.  
JP-H01164795-U teaches the width of the slit in the circumferential direction is gradually narrowed from the inflow opening to the outflow opening (see annotated figure 5 above: the inflow opening is defined as the opening at the top of the screen part and the outflow opening is defined as the narrowest region between the screen parts; the tops of the screen parts are wider than the narrowest regions).  
It would have been obvious to one skilled in the art before the effective filing date to modify the flow openings of the screen of Enomura with the width of the outflow opening in the circumferential 

Regarding Claim 5, Enomura teaches the stirrer (figure 1: processing unit 1) according to claim 1.
Enomura is silent on wherein the width of the outflow opening in the circumferential direction is in a range of 0.2 to 4.0 mm.  
Absent any unexpected results, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the width of the outflow opening in the circumferential direction is in a range of 0.2 to 4.0 mm in order to create the right amount of liquid – liquid shearing force, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding Claim 6, Enomura teaches the stirrer (figure 1: processing unit 1) according to claim 1, wherein the diameters of the blade and the screen become smaller as the distance from an introduction part for introducing the fluid to be processed into the inside of the screen is move away in the axial direction (figures 1 & 2: screen 9 and blades 12 decrease in diameter in an axial direction going towards the bottom of storage container 4).  

Regarding Claim 7, Enomura teaches the stirrer (figure 1: processing unit 1) according to claim 1, wherein the plurality of slits has the same width in the circumferential direction and are formed at the equal distance in the circumferential direction (figure 6: slits 18 have the same width and are equidistant in the circumferential direction) and the screen does not rotate (figures 1 & 2: screen 9 does not rotate). 

Regarding Claim 8, Enomura teaches the stirrer (figure 1: processing unit 1) according to claim 1, wherein the plurality of slits has the same width in the circumferential direction and are formed at the equal distance in the circumferential direction (figure 6: slits 18 have the same width and are equidistant in the circumferential direction) 
Figure 1 of Enomura is silent on wherein the screen rotates in the opposite direction to the rotor.
Figure 5 of Enomura teaches on wherein the screen rotates in the opposite direction to the rotor (figure 5: screen 9 can rotate & google machine translation page 5 2nd half of the 5th paragraph: “The rotation direction of the screen 9 is rotated in the direction opposite to the rotation direction of the rotor 2 …”).
It would have been obvious to one skilled in the art before the effective filing date to modify the screen and stirring chamber of figure 1 of Enomura with the rotating screen and second motor of figure 5 if Enomura in order to increase the relative rotational speed between the screen and the rotor (page 5 2nd half of the 5th paragraph) in order to increase the liquid – liquid shearing force.

Regarding Claim 13, Enomura teaches the stirrer (figure 1: processing unit 1) according to claim 4. 
Enomura is silent on wherein the width of the outflow opening in the circumferential direction is in a range of 0.2 to 4.0 mm.  
Absent any unexpected results, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the width of the outflow opening in the circumferential direction is in a range of 0.2 to 4.0 mm in order to create the right amount of liquid – liquid shearing force, since such a modification would have involved a mere change in the size of a 

Regarding Claim 16, Enomura teaches the stirrer (figure 1: processing unit 1) according to claim 4, wherein the diameters of the blade and the screen become smaller as the distance from an introduction part for introducing the fluid to be processed into the inside of the screen is move away in the axial direction (figures 1 & 2: screen 9 and blades 12 decrease in diameter in an axial direction going towards the bottom of storage container 4). 
 
Regarding Claim 17, Enomura teaches the stirrer (figure 1: processing unit 1) according to claim 5, wherein the diameters of the blade and the screen become smaller as the distance from an introduction part for introducing the fluid to be processed into the inside of the screen is move away in the axial direction (figures 1 & 2: screen 9 and blades 12 decrease in diameter in an axial direction going towards the bottom of storage container 4).  

Regarding Claim 20, Enomura teaches the stirrer (figure 1: processing unit 1) according to claim 4, wherein the plurality of slits has the same BIRCH. STEWART. KOL ASCH& BIRCH. LLPPCL PCL tknApplication No.: NEWDocket No.: 0037-0333PUS1width in the circumferential direction and are formed at the equal distance in the circumferential direction (figure 6: slits 18 have the same width and are equidistant in the circumferential direction), and wherein the screen does not rotate (figures 1 & 2: screen 9 does not rotate).

Claims 2 – 3, 9 – 12, 14 – 15, and 18 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Enomura et al. (International Patent No. WO 2016/152895 A1 hereinafter Enomura) in view of JP-H01164795-U (Japanese Patent No. JP-H01164795-U hereinafter JP-H01164795-U) in further view of JP-.

Regarding Claim 2, Enomura teaches the stirrer (figure 1: processing unit 1) according to claim 1, wherein the plurality of the slits of the screen is defined by a front-side end surface and a back-side end surface in which they are arranged with a distance in the rotation direction of the plurality of blades (figure 6: the front side end surface and the back side end surface are shown here just as in the instant case).
Enomura is silent on wherein at least an area on the inflow side into the slit of the front-side end surface is inclined forward in the rotation direction of the plurality of the blades.  
JP-2813673-B2 teaches at least an area on the inflow side into the slit of the front-side end surface is inclined forward in the rotation direction of the plurality of the blades (see annotated image of figure 8 below: front side end surface is inclined forward).
Enomura and JP-2813673-B2 are analogous in the field of mixing; utilizing sieves / screens concentrically arranged on the outside of a rotating rotor, the screen plate comprising slits. It would have been obvious to one skilled in the art before the effective filing date to modify the shape of the inflow and outflow openings of Enomura with the area on the inflow side into the slit of the front-side end surface is inclined forward in the rotation direction of the plurality of the blades of JP-2813673-B2 in order to angle the liquid flow out of the screen to potentially enhance dispersion of the fluid being worked upon (JP-2813673-B2 google machine translation page 4 second to last paragraph). 

    PNG
    media_image2.png
    803
    720
    media_image2.png
    Greyscale


Regarding Claim 3, Enomura teaches the stirrer (figure 1: processing unit 1) according to claim 2.
Enomura is silent on an angle of at least the area of the inflow side into the slit of the front-side end surface to a radius passing through a center of the outflow opening in the circumferential direction is in a range of 1 to 45 degrees.  
JP-2813673-B2 teaches an angle of at least the area of the inflow side into the slit of the front-side end surface to a radius passing through a center of the outflow opening in the circumferential direction is in a range of 1 to 45 degrees (see annotated image of figure 8 above: front side end surface and radius form an acute angle).
It would have been obvious to one skilled in the art before the effective filing date to modify the shape of the inflow and outflow openings of Enomura with the area on the inflow side into the slit of the 

Regarding Claim 9, Enomura teaches the stirrer (figure 1: processing unit 1) according to claim 2.
Enomura is silent on wherein the width of the slit in the circumferential direction is gradually narrowed from the inflow opening to the outflow opening.  
JP-H01164795-U teaches the width of the slit in the circumferential direction is gradually narrowed from the inflow opening to the outflow opening (see annotated figure 5 above: the inflow opening is defined as the opening at the top of the screen part and the outflow opening is defined as the narrowest region between the screen parts; the tops of the screen parts are wider than the narrowest regions).  
It would have been obvious to one skilled in the art before the effective filing date to modify the flow openings of the screen of Enomura with the width of the outflow opening in the circumferential direction is set to be narrower than a width of the inflow opening in the circumferential direction of JP-H01164795-U in order to enhance jet flow and therefore liquid – liquid shearing to improve nano dispersion and emulsification.

Claim 10, Enomura teaches the stirrer (figure 1: processing unit 1) according to claim 3.
Enomura is silent on wherein the width of the slit in the circumferential direction is gradually narrowed from the inflow opening to the outflow opening.  
JP-H01164795-U teaches the width of the slit in the circumferential direction is gradually narrowed from the inflow opening to the outflow opening (see annotated figure 5 above: the inflow opening is defined as the opening at the top of the screen part and the outflow opening is defined as the narrowest region between the screen parts; the tops of the screen parts are wider than the narrowest regions).  
It would have been obvious to one skilled in the art before the effective filing date to modify the flow openings of the screen of Enomura with the width of the outflow opening in the circumferential direction is set to be narrower than a width of the inflow opening in the circumferential direction of JP-H01164795-U in order to enhance jet flow and therefore liquid – liquid shearing to improve nano dispersion and emulsification.

Regarding Claim 11, Enomura teaches the stirrer (figure 1: processing unit 1) according to claim 2.
Enomura is silent on wherein the width of the outflow opening in the circumferential direction is in a range of 0.2 to 4.0 mm.
Absent any unexpected results, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the width of the outflow opening in the circumferential direction is in a range of 0.2 to 4.0 mm in order to create the right amount of liquid – liquid shearing force, since such a modification would have involved a mere change in the size of a 

Regarding Claim 12, Enomura teaches the stirrer (figure 1: processing unit 1) according to claim 3.
Enomura is silent on wherein the width of the outflow opening in the circumferential direction is in a range of 0.2 to 4.0 mm.  
Absent any unexpected results, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the width of the outflow opening in the circumferential direction is in a range of 0.2 to 4.0 mm in order to create the right amount of liquid – liquid shearing force, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding Claim 14, Enomura teaches the stirrer (figure 1: processing unit 1) according to claim 2, wherein the diameters of the blade and the screen become smaller as the distance from an introduction part for introducing the fluid to be processed into the inside of the screen is move away in the axial direction (figures 1 & 2: screen 9 and blades 12 decrease in diameter in an axial direction going towards the bottom of storage container 4).  

Regarding Claim 15, Enomura teaches the stirrer (figure 1: processing unit 1) according to claim 3, wherein the diameters of the blade and the screen become smaller as the distance from an introduction part for introducing the fluid to be processed into the inside of the screen is move away in 

Regarding Claim 18, Enomura teaches the stirrer (figure 1: processing unit 1) according to claim 2, wherein the plurality of slits has the same width in the circumferential direction and are formed at the equal distance in the circumferential direction (figure 6: slits 18 have the same width and are equidistant in the circumferential direction), and wherein the screen does not rotate (figures 1 & 2: screen 9 does not rotate).  

Regarding Claim 19, Enomura teaches the stirrer (figure 1: processing unit 1) according to claim 3, wherein the plurality of slits has the same width in the circumferential direction and are formed at the equal distance in the circumferential direction (figure 6: slits 18 have the same width and are equidistant in the circumferential direction), and wherein the screen does not rotate (figures 1 & 2: screen 9 does not rotate).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        

/ANSHU BHATIA/Primary Examiner, Art Unit 1774